Citation Nr: 0901374	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left 
foot fracture residuals. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1950 to September 1953 and from September 1953 
to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied compensation under 
38 U.S.C.A. § 1151 for left foot fracture residuals. 

In July 2007, the Board remanded the veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case (SSOC) was issued in 
August 2008 by the VA Appeals Management Center (AMC) which 
continued the denial of the claim.  The case is once again 
before the Board. 


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that left foot fracture residuals were not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran, nor was such the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for left foot fracture residuals.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

Stegall concerns

In July 2007, the Board remanded the veteran's claim to the 
AMC in order to provide the veteran with additional notice of 
the Veterans Claims Assistance Act of 2000 (the VCAA) and 
obtain a medical opinion.  The Board also requested the AMC 
contact the veteran and request he identify any additional 
treatment records pertaining to his left foot fracture 
residuals.  The veteran's claim was then to be readjudicated. 

A review of the record reveals that the veteran was provided 
with a corrective VCAA notice letter in July 2007 which 
requested he identify any recent medical treatment records 
pertaining to his left foot fracture residuals.  The 
requested medical opinion was obtained in July 2008, and the 
veteran's claim was readjudicated in an August 2008 
supplemental statement of the case.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
AMC dated July 23, 2007 which specifically detailed the 
evidentiary requirements for compensation under 38 U.S.C.A. § 
1151.

The AMC informed the veteran of VA's duty to assist him in 
the development of his claim in the above-referenced July 
2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The August 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the August 2007 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, VA outpatient medical records and provided 
him with a VA examination.  



The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of testifying at a 
personal hearing. 

Accordingly, the Board will proceed to a decision.  

Pertinent Law and Regulations 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Additional disability

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361]. 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
See 38 C.F.R. § 3.361(d)(1) (2008).



Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.   See 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for residuals of a left foot fracture, which 
he claims is the result of improper treatment at a VA 
hospital.  Specifically, he alleges that the decision to 
immobilize his foot with a cast as opposed to using internal 
fixation has resulted in additional disability.  

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either 
negligence or carelessness on the part of VA or an event 
which was not reasonably foreseeable.

With respect to the matter of additional disability, medical 
evidence indicates that the veteran was treated for a left 
foot injury at a VA Medical Center in Hines, Illinois.  He 
was discharged as an outpatient two days later after having 
been paced in  case.  Within one year of his discharge the 
veteran was treated for a valgus deformity, an impingement of 
the peroneal tendons and advanced osteoarthritis.  
He subsequently underwent a triple arthrodesis for severe 
foot pain.  [Arthrodesis is "the surgical fixation of a 
joint by a procedure designed to accomplish fusion of the 
joint surfaces by promoting the proliferation of bone cells; 
called also artificial ankylosis."  See Dorland's 
Illustrated Medical Dictionary, 30th Edition, (2003), at page 
156.]

In support of his claim, the veteran has submitted a 
statement from B.R.F., M.D., who stated that while some of 
the veteran's disability is attributable to his initial 
injury, "a good deal of this disability could have been 
avoided by more meticulous attention to hindfoot alignment."  

Based on this history, it appears that additional disability 
did occur after VA medical treatment.  The Board will now 
turn to the matter of whether such additional disability was 
the result of carelessness, negligence or the like on the 
part of VA medical personnel; or whether such additional 
disability is the result of an event which was not reasonably 
foreseeable.

The Board will first address the question of foreseeability.  
The June 2008 VA examiner and Dr. B.R.F. both indicated that 
the veteran's initial injury was catastrophic.  The VA 
examiner further noted that displaced comminuted calcaneal 
fracture and fractures of the proximal metatarsals sustained 
by the veteran due to his fall would each be considered major 
trauma.  Given the severity of the veteran's injuries, the VA 
examiner stated that it is predictable that the veteran would 
develop posttraumatic arthritis and that he would be at high 
risk for needing a future triple arthrodesis.  There is no 
competent medical evidence to the contrary.  Based on this 
medical evidence, the Board concludes that the veteran's 
development of traumatic arthritis and the triple arthrodesis 
were foreseeable consequences of the severe original injury 
and VA medical treatment therefor.  

There is also no medical evidence to suggest that the 
treatment the veteran received was performed without the 
veteran's informed consent, nor has he so alleged. 

Turning to the matter of carelessness, negligence, etc., Dr. 
B.R.F. indicated that the veteran's foot was allowed to heal 
in a malaligned position and that his foot was therefore not 
aligned properly.  Dr. B.R.F., as noted above, further stated 
that "a good deal of this disability could have been avoided 
by more meticulous attention to hindfoot alignment."  
However, Dr. B.R.F. stopped short of stating that VA medical 
care was careless, negligent or the like.  

In its July 2007 remand the Board noted that Dr. B.R.F. did 
not indicate that any misalignment was the result of 
carelessness or negligence on the part of VA.  The Board 
therefore requested a medical opinion as to this matter.  

The June 2008 VA examiner stated that the alignment 
abnormalities noted by Dr. B.R.F. were minimal and upon 
examination were diminished when the veteran's anatomy is 
assessed  without weightbearing.  The VA examiner concluded 
that the care VA provided to the veteran was not negligent or 
careless. 

With respect to the veteran's claim that his condition is the 
result of the decision by VA medical personnel to immobilize 
his foot with a cast as opposed to using internal fixation, 
the VA examiner explained that "a surgeon not present for 
evaluation of the [veteran's] clinical picture in its 
entirety would be unable to properly assess the treatment 
options in an injury of this complexity.  However, in 1986, 
even more than at the present, closed management as was 
provided to this veteran was entirely appropriate.  Indeed, 
it may be considered to be more appropriate than open 
reduction and internal fixation in the presence of the 
described soft tissue swelling because such swelling 
increases the risk of surgery and operative intervention may 
have led to a worse result than non-operative treatment."  

The only evidence in the claims file serving to link the 
veteran's additional disability to carelessness, negligence 
or the like on the part of VA emanates from statements made 
by the veteran himself.  It is now well settled, however, 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements in this 
regard are accordingly lacking in probative value.

Accordingly, the competent medical evidence of record 
indicates that the veteran's left foot fracture residuals, 
although regrettable, were not due to carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA or to an event not reasonably foreseeable.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The competent medical evidence of record 
indicates that the veteran's additional disability is an 
expected side effect the nature of his injury, which has been 
described as catastrophic.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for left 
foot fracture residuals is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


